 

--------------------------------------------------------------------------------



ICO, Inc.
 FY 2010 Annual Incentive Bonus Plan Matrix- CFO
 
This page constitutes the FY 2010 Annual Incentive Bonus Plan for Bradley T.
Leuschner, Chief Financial Officer.
         
Pay-out as a percentage of base salary
Measurement
Weighting
0%
30%
60%
Corporate Expenses (1)
25%
*
*
*
ICO, Inc. consolidated ROE
25%
*
*
*
ICO, Inc. consolidated
Cash Flow from operations
25%
*
*
*
Subjective/Qualitative Factors
25%
As recommended by CEO, and determined and approved by the Compensation Committee
As recommended by CEO, and determined and approved by the Compensation Committee
As recommended by CEO, and determined and approved by the Compensation Committee

 
Measurement definitions
 
(1) Corporate Expenses- Defined as Corporate general and administrative
expenses. [*]
 
ROE- Net income from continuing operations, excluding merger related costs,
divided by Stockholders’ equity.  For purposes of this calculation, Stockholders
equity shall be averaged using the previous four (4) quarter – end balances,
plus the year-end balance (i.e. the previous year-end balance plus the four
quarter-end balances of fiscal year 2010).  If ICO, Inc. ceases to be an
independent Company during the year, the computation of ROE will include only
the period of time that ICO, Inc. was independent.
 
Cash Flow from Operations – Cash flow from operating activities (on a
consolidated basis) less capital expenditures excluding: intercompany interest
income/expense tax effected and changes in intercompany
payables/receivables.  Cash Flow From Operations will be computed by taking a
weighted average of each quarter’s cash flow (on a consolidated basis) and then
calculating the annual cash flow amount as follows:  Cash flow from operations
will be equal to the sum of the first quarter cash flow times four, the second
quarter cash flow times three, the third quarter cash flow times two and the
fourth quarter cash flow times one.  That sum will then be divided by 2.5.
 
Computational Note
 
For each measurement the bonus amount payable is calculated as the result
achieved for each measurement (i.e. the 0%, 30% or 60% pay-out) times the
weighting and multiplied by the CFO’s base salary. Results for each measurement
falling between the targeted amounts adjust the pay-out targets by interpolating
the percentage of: (i) the result achieved minus the lower threshold divided by,
(ii) the difference between the higher and lower target, multiplied by (iii) the
higher pay-out target percentage.
 
Additional Provisions
 
For the purpose of this paragraph termination for “Cause” and “Good Reason” have
the meanings ascribed to those terms in the ICO, Inc. Change in Control
Severance Plan and the CFO’s Participation Agreement in relation thereto.  The
CFO will not be entitled to a bonus under this Plan, or otherwise with respect
to FY 2010, if, prior to October 1, 2010, (a) he resigns from employment with
the Company (except in the case of resignation or termination for Good Reason),
or (b) he is terminated from employment for “Cause.” If the CFO is terminated
without cause, a pro rata bonus will be paid to him following the conclusion of
fiscal year 2010, in no event later than December 15, 2010.
 


*Indicates redacted.